FILED
                             NOT FOR PUBLICATION                             SEP 02 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


NDIDI NNAJI,                                     No. 12-73962

               Petitioner,                       Agency No. A098-260-957

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 25, 2015**

Before:        McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

      The 90-day stay of proceedings in this case expired on June 15, 2015. Thus,

the respondent’s motion to terminate the stay is denied as moot.

      Ndidi Nnaji, a native and citizen of Nigeria, petitions for review of the

Board of Immigration Appeals’ (“BIA”) November 3, 2012, order dismissing his


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
appeal from an immigration judge’s (“IJ”) decision denying his application for

asylum, withholding of removal, and protection under the Convention Against

Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We deny the

petition for review.

      Nnaji previously appealed the BIA’s January 24, 2011, order dismissing his

appeal from the IJ’s denial of his claims (No. 11-70554), and we remanded to the

BIA pursuant to respondent’s unopposed motion. Following remand, the BIA

again dismissed Nnaji’s appeal, and Nnaji appealed again (No. 12-73962).

      In his opening brief, Nnaji challenges the BIA’s time-bar analysis but does

not raise any substantive challenge to the BIA’s dispositive finding that he did not

establish a nexus to a protected ground. See Martinez-Serrano v. INS, 94 F.3d
1256, 1259-60 (9th Cir. 1996) (issues not specifically raised and argued in a

party’s opening brief are waived). We reject Nnaji’s contention that the BIA could

not have an alternate basis for denying his asylum claim. See Stoyanov v. INS, 172
F.3d 731, 735-36 (9th Cir. 1999) (recognizing court may uphold BIA’s alternative

basis for decision). Thus, Nnaji’s asylum and withholding of removal claims fail.

      In addition, Nnaji has not raised any arguments regarding CAT relief. See

id. Thus, we deny the petition with respect to his CAT claim as well.




                                          2                                     12-73962
       Finally, we deny Nnaji’s renewed motion to consolidate this case with No.

11-70554, which was closed on June 18, 2012. We note that Nnaji incorrectly

asserts that the parties fully briefed this case under No. 11-70554, as no answering

brief was filed in that case. We also note that, in our December 23, 2013 order, we

previously denied Nnaji’s request to consider the opening brief filed in No. 11-

70554 in connection with No. 12-73962. We further instructed him that No. 11-

70554 remained closed, and informed him that he had to address all issues in the

brief for this case.

       PETITION FOR REVIEW DENIED.




                                          3                                   12-73962